Bill and answers read with exhibits, whereupon ordered that the country lands be divided by commissioners, or any of them, into five equal parts or shares, for the benefit of the children ef Michael Muckenfuss, and the representatives of Ms son Andrew: and that the lands in Charleston he sold by the master after six weeks public notice on a credit of two years, (subject to the claim, of Catharine Friend) o» inte, rcct, ana security to be approved by the master, for the benefit of the complainant, asid the other children ‘of the eaid Michael Muckenfuss.*

 If will be seen by this case, that the partidon of real estates, Is within the jurisdiction of the court of equity in South Carolina. And the power o : ordering sales, where a division cannot be made advantageously, or where the land is unproductive to the children, is of very great importance in a country where landed property is held by almost every man, and is transferred from hand to hand, with the facility of personal estate; and which is very frequently uncultivated, and unproductive of any immediate revenue, though of increasing value: